Title: Thomas Jefferson to José Corrêa da Serra, 17 April 1812
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
                  Sir 
                   
                     Monticello 
                     Apr. 17. 12.
             Your favor of Mar. 6. was duly recieved, & with it the pamphlet of M. Thouïn on the subject of engrafting, for which be pleased to accept my thanks.
			 should
			 your curiosity lead you to visit this part of the US. as your letter gives me reason to hope, I shall be very happy to recieve you at Monticello, to express to you in person my great respect, and to recieve from yourself directly the letters of my friends beyond the water introducing me to the pleasure of your acquaintance.
			 to my much valued friend M. Thouïn especially I am indebted for frequent attentions, and particularly in the transmission of foreign seeds, which I place always in the hands of the best gardeners of the US. with a view of having them indigenated here, and of thus fulfilling his benevolent intentions of disseminating what is useful. should you be in correspondence with him, you would do me a great favor in giving a place in your
			 first letter to the assurances of my affectionate remembrance of him.
		   for yourself be pleased to accept the assurance of my high respect and consideration.
          
            Th:
            Jefferson
        